Citation Nr: 0712244	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of a 40 percent disability rating 
for low back strain.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran reportedly served on active duty from March 1979 
to January 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  Review of the claims file reveals a somewhat 
confusing and complex procedural history as discussed in the 
following paragraphs. 

In November 2001, the veteran filed a claim for an increased 
rating for his low back disability.  In a March 2002 rating 
decision, the RO denied an increased rating.  A notice of 
disagreement was received in September 2002.  By rating 
decision in December 2003, the RO increased the rating to 
40 percent, effective September 20, 2003.  A statement of the 
case was issued in February 2004.  In March 2004, the RO 
received a written communication from the veteran to the 
effect that he was satisfied with the 40 percent rating and 
requesting that his appeal be withdrawn.  This communication 
constituted an effective withdrawal of the appeal he had 
initiated from the March 2002 rating decision.  See 38 C.F.R. 
§ 20.204 (2006).  

In November 2004, the RO received another communication from 
the veteran to the effect that he should never have withdrawn 
his appeal and that he wanted to appeal from the December 
2003 rating decision as to the low back strain issue and a 
left ankle strain issue.  Because the November 2004 
communication was received more than one year after 
notification of the March 2002 rating decision, it cannot be 
viewed as a timely notice of disagreement from the March 2002 
rating decision.  See 38 C.F.R. § 20.204 (2006).  However, it 
appears that the November 2004 communication was a timely 
notice of disagreement from the December 2003 rating decision 
granting service connection for left ankle strain and 
assigning a 10 percent rating and increasing the rating for 
low back strain from 10 percent to 40 percent.  Nevertheless, 
another written communication was received from the veteran 
in March 2005 in which he asked (in part) that the appeal 
that he had filed be withdrawn.  The Board therefore finds as 
of March 2005, no issues were properly in appellate status. 

In a January 2005 rating decision, the RO proposed to reduce 
the rating for low back strain from 40 percent to 10 percent.  
In an April 2005 rating decision, the RO implemented that 
reduction, effective July 1, 2005.  In May 2005, the veteran 
filed a notice of disagreement to initiate an appeal from the 
April 2005 rating decision reducing the rating for low back 
strain from 40 percent to 10 percent.  In a July 2005 rating 
decision, the RO then increased the rating for the veteran's 
low back strain to 20 percent, effective July 1, 2005.  

The veteran testified at a Board hearing in November 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the procedural history set forth above, the 
Board finds that the only issue properly in appellate status 
is entitlement to restoration of a 40 percent rating for 
service-connected lower back strain.  The Board notes here 
that a claim stemming from a rating reduction action is a 
claim for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (2006).

38 C.F.R. § 3.344 pertains to disabilities which are likely 
to improve and examination reports indicating improvement.  
In Brown v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) noted that this regulation applied to 
ratings which had been continued for long periods of time at 
the same level (5 years or more).  Brown v. Brown, 5 Vet. 
App. 413 (1993).  In the present case, the 40 percent rating 
was clearly in effect less than 5 years, and thus various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply; reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. 
§ 3.344(c).  Nevertheless, the Court noted in Brown that 
there are several general VA regulations that apply to all 
rating reductions regardless of whether the rating has been 
in effect for five years or more.  Id. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Brown, 5 Vet. App. at 420-21; see 38 
C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating 
reduction was proper must be resolved in the veteran's favor 
unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  Brown, 5 Vet. App. at 
421.

After reviewing the July 2005 statement of the case, it is 
not clear to the Board that the issue now on appeal was 
properly viewed as a claim for restoration with consideration 
of the applicable regulations cited by the Court in Brown.  
It appears from the statement of the case the RO discussed 
the case in terms of an increased rating claim only.  Under 
the circumstances, the Board believes that basic due process 
of law requires that the case again be reviewed by the RO 
under applicable laws and regulations and that the veteran be 
fully informed of the RO's analysis in an adequate 
supplemental statement of the case.  

Moreover, it appears that VA examinations have been viewed by 
the RO has showing fluctuation of symptoms as demonstrated by 
the rating decision decreasing and then increasing the 
disability ratings.  In view of the need to return the case 
for clear consideration as a restoration case, the Board 
believes it appropriate to direct another VA examination to 
clarify the medical findings.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA low back examination (if possible, by 
an examiner who has not already examined 
the veteran) to ascertain the severity of 
his service-connected low back 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  Range 
of motion should be reported, to include 
the point (in degrees) where pain is 
elicited.  The examiner should also 
report any additional functional loss due 
to weakness, fatigue, or incoordination, 
including during flare-ups. 

2.  After completion of the above, the RO 
should review the record and determine if 
entitlement to restoration of the 40 
percent rating for low back strain is 
warranted.  Unless a 40 percent rating 
restored, effective July 1, 2005, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case on the restoration issue, to include 
citation to and discussion of laws and 
regulations pertaining to reductions of 
ratings.  After the veteran and his 
representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




